Campbell, C. J.,
delivered the opinion of the court.
The conviction of the appellant before the mayor for the violation of the ordinance of the town by the act for which he was indicted was not a bar to the indictment.
It is a mistaken view that a justice of the peace may not try a charge of gaming. The jurisdiction is conferred by § 2216 of the Code of 1880, and is not taken away by § 2858 of the same Code. The two must be construed so that both may stand, and the latter be held to be a general direction to the officers named to prosecute offenders against the laws against gaming, and in no way to interfere with the grant of jurisdiction by § 2216. Sec. 2858 has been transferred from code to code since 1839, and is merely directory to the officers named imposing the duty to suppress gaming. It was first enacted when Circuit Courts only could try offenders, and its language is appropriate to that state of things; but the express grant of jurisdiction to justices of the peace to try all misdemeanors is unimpaired by it.

Judgment affirmed.